DISMISS; and Opinion Filed October 2, 2014




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01236-CV

                            IN RE JUANITO MARSHALL, Relator

                  Original Proceeding from the 265th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F09-53984-R

                              MEMORANDUM OPINION
                             Before Justices O'Neill, Lang, and Brown
                                     Opinion by Justice Lang
       Relator filed this petition for writ of mandamus contending that the Dallas County district

clerk has failed to transmit his “Motion to Obtain Documents and Trial Records in Forma

Pauperis” to the district court and requests that the Court grant relief against the respondent

district clerk. This Court has mandamus jurisdiction over the district clerk only when the actions

of the district clerk interfere with the exercise of this Court’s jurisdiction. TEX. GOV'T CODE

ANN. § 22.221 (West 2010); In re Phillips, No. 05–14–00683–CV, 2014 WL 2609217, at *1

(Tex. App.—Dallas June 10, 2014, orig. proceeding) (mem. op.); In re Chumbley, No. 05–13–

00881–CV, 2013 WL 3718070, at *1 (Tex. App.—Dallas July 12, 2013, orig. proceeding) (mem.

op). Relator has not asserted facts that would, if proven, establish that the district clerk’s actions

interfere with the jurisdiction of this Court. TEX. CODE CRIM. PROC. ANN. art. 11.07 (West

Supp. 2010); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding) (“Article 11.07 contains no role for the courts of appeals; the only courts referred to
are the convicting court and the Court of Criminal Appeals.”). Accordingly, this Court lacks

mandamus jurisdiction. We DISMISS the petition.



.

                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE

141236F.P05




                                            –2–